Citation Nr: 1434103	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-37 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for excision of a tumor on the left testis. 

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied a compensable rating for the excision of a tumor on the left testis.  A 10 percent rating was subsequently assigned via an August 2012 rating decision, effective June 24, 2008.  

The September 2008 rating decision did not explicitly deny entitlement to a TDIU.  However, the Board has previously found this claim is for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in October 2009, and before the undersigned Veterans Law Judge (VLJ) in February 2011.  Transcripts from both hearings are of record.

This appeal was previously before the Board in April 2011 and January 2013, at which time the left testis claim was remanded for further development to include a new examination, and for consideration of the criteria based on scarring.  Such examinations were accomplished in June 2011 and December 2013, and the criteria for evaluating scars were considered in the January 2014 Supplemental Statement of the Case (SSOC).  All other development directed by the prior remands appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's TDIU claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Although the Veteran does experience voiding dysfunction, the record reflects this impairment is due to his prostate cancer and not his service-connected residuals of left testis tumor excision.

2.  The Veteran's service-connected residuals of left testis tumor excision are not manifested by continuous treatment for urinary tract or kidney infection(s); evidence of renal dysfunction; painful or unstable scars; scar(s) that cover an area or areas greater than 6 square inches (39 sq. cm); nor complete atrophy or removal of either testis.


CONCLUSION OF LAW

The criteria for a rating a rating in excess of 10 percent for service-connected excision of a tumor on the left testis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115a, 4.115b (Diagnostic Code 7529), 4.118 (Diagnostic Codes 7800-7805) (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in July and September 2008, both of which were sent prior to the date of the September 2008 rating decision that is the focus of this appeal.  He was also sent additional notification via letters dated in July 2011 and March 2012, followed by readjudication of the appeal by SSOCs which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claims to include the information and evidence used by VA to determine disability rating(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this increased rating claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2009 and February 2011 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified the existence of any outstanding evidence which demonstrates symptoms of his service-connected left testis that is not demonstrated by the evidence already of record.

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, both the October 2009 DRO and the undersigned VLJ accurately noted the appellate claim and asked questions to clarify the Veteran's contentions.  The undersigned VLJ also discussed his duty to suggest evidence.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board furthers notes the Veteran was accorded VA medical examinations in August 2008, June 2011, and December 2013 which evaluated the symptomatology of his service-connected left testis excision residuals.   VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that the disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected left testis tumor excision has been evaluated as 10 percent disabling pursuant to Diagnostic Code 7529.  Under this Code, benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b. 

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 20 percent rating is provided for voiding dysfunction that requires the wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day. A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a. 

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months. Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a. 

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a. 

For renal dysfunction, a noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension due to renal dysfunction that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

Initially, the Board notes that the evidence of record consistently reflects the Veteran experiences groin pain in the area of the left testis.  However, a thorough review of the record does not reflect the residuals of the left testis tumor excision has resulted in impairment that warrants a rating in excess of 10 percent under any of the potentially applicable Diagnostic Codes.

With respect to Diagnostic Code 7529, the Board observes that the record reflects the Veteran does experience voiding dysfunction, to include urinary frequency.  For example, the June 2011 VA examination noted he had a daytime voiding interval of less than 3 hours, and 2 voidings per night; while the December 2013 VA examination stated his daytime voiding interval was between 1 and 2 hours, with nighttime awakening to void 5 or more times.  In addition, the December 2013 examination noted symptoms of obstructed voiding.  However, the December 2013 VA examiner also stated that the voiding dysfunction was due to the Veteran's prostate cancer rather than his service-connected residuals of left testis tumor excision.  No competent medical evidence is of record which explicitly refutes the December 2013 VA examiner's opinion on this matter.  Therefore, as the symptoms of voiding dysfunction are due to a condition other than the service-connected disability that is the focus of this case, these symptoms are not for consideration in the schedular evaluation thereof.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board further finds that a rating in excess of 10 percent is not warranted on the basis of recurrent urinary tract infection(s).  For example, both the August 2008 and June 2011 VA examinations stated there was no history of urinary tract infections or urinal tract stones.  The December 2013 VA examination did state the Veteran had a history of recurrent symptomatic urinary tract or kidney infection.  Nevertheless, the examiner also stated that he was under no treatment for these infection(s).  As the criteria for a rating in excess of 10 percent based on recurrent infections requires drainage or frequent hospitalization (greater than two times per year), and/or continuous intensive management, a higher rating is not warranted on this basis.  

The Board also observes the August 2008 and June 2011 VA examiners found no evidence of renal dysfunction or renal failure, nor is such impairment demonstrated by the other evidence of record.  Therefore, the service-connected disability is not to be evaluated on this basis.

VA has also considered evaluating the service-connected residuals of left testis tumor excision on the basis of scarring, the criteria for which are contained at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The Board observes that these criteria were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  However, the revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim originated in June 2008, and he has not explicitly requested such consideration.  Nonetheless, the revised criteria were considered in the January 2014 SSOC.  Accordingly, those criteria are applicable to this appeal.

The Board observes that prior to and since October 23, 2008, Diagnostic Code 7800 applied to scars of the head, face, or neck.  As the left testis clearly does not involve the head, face, or neck, this Code is not applicable to the instant case.

The Board also observes that prior to October 23, 2008, Diagnostic Codes 7803 and 7804 provided for a maximum rating of 10 percent.  Similarly, Diagnostic Code 7802 provided for a maximum 10 percent rating both prior to and since October 23, 2008.  Therefore, these Codes are clearly not applicable to the Veteran's current claim for a rating in excess of 10 percent.  In addition, the Board observes that Diagnostic Code 7803 was eliminated as part of the October 2008 revision.

Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  The Board observes that the October 2008 revisions did not change this Code in a manner that is outcome determinative.  Further, the record does not show that the Veteran has a deep residual scar from the left testis tumor excision.  Moreover, the December 2013 VA examiner explicitly stated that the residual scars did not cover an area or areas greater than 6 square inches (39 sq. cm).  Therefore, a rating in excess of 10 percent is not warranted under this Code.

Effective October 23, 2008, Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrants a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2013).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.

The Board notes, however, that the December 2013 VA examiner explicitly stated that the Veteran did not have painful or unstable scars.  Granted, the Veteran has consistently complained of groin pain in the area of the left testis.  Further, the August 2008 VA examiner noted intermittent tenderness of the left testis; while the June 2011 and December 2013 VA examiners noted tenderness of both testicles.  The December 2013 VA examiner also noted that both testicles were considerably softer than normal.  However, these findings appear to be analogous to one or two painful or unstable scars, which is consistent with the current 10 percent evaluation under this Code.  Nothing in the other evidence of record shows the Veteran to have three or more painful or unstable scars due to the excision of the tumor on the left testis.  Consequently, he does not meet or nearly approximate the criteria for a rating in excess of 10 percent under this Code.

Prior to October 23, 2008, Diagnostic Code 7805 provided for scars to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  As a result of the October 2008 revisions, Diagnostic Code 7805 provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  38 C.F.R. 
§ 4.118 (2013).  In this case, even though the Veteran does experience groin pain of the left testis, the record does not indicate he has limitation of motion or any other disabling effects that would warrant a rating in excess of 10 percent.

The Board has also considered Diagnostic Code 7523 which provides a noncompensable (zero percent) rating for complete atrophy of one testicle and a maximum 20 percent rating when there is complete atrophy in both testes.  38 C.F.R. § 4.115b.  In addition, Diagnostic Code 7524 provides a noncompensable rating for removal of one testicle and a maximum 30 percent rating for removal of both testes.  Id.  However, a thorough review of the evidence of record, to include the aforementioned VA examinations, does not show the Veteran to have complete atrophy in both testes.  Moreover, even though he had a tumor removed from the left testis, the record reflects he still has both testicles; i.e., the service-connected disability is not manifested by removal of both testes.

No other Diagnostic Code appears to be applicable for the purpose of evaluating the Veteran's service-connected excision of a tumor on the left testis.  Therefore, the Board finds that Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent.  In making this determination, the Board notes that it considered the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not demonstrate any distinctive period(s) where he satisfied the criteria for a higher rating(s).  Therefore, no "staged" rating(s) is warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected excision of a tumor on the left testis.  Granted, the provisions of Diagnostic Code 7529 do not explicitly account for the Veteran's complaints of groin pain in the left testis area.  However, the Board found that his symptoms of pain, as well as tenderness and softness of the testicles, is analogous to the criteria for a 10 percent rating under the revised version of Diagnostic Code 7804.  The Board also reiterates that the revised version of Diagnostic Code 7805 required the Board to consider the overall disabling effects of this disability, and the Board determined the record does not demonstrate disabling effects that warrant a rating in excess of 10 percent.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A rating a rating in excess of 10 percent for a tumor on the left testis is denied.


REMAND

The record reflects the Veteran has raised claims seeking service connection for prostate cancer, depression, and high blood pressure/hypertension.  Although to date the RO has not adjudicated these claims, the claims are significant for the TDIU claim as the December 2013 VA examiner provided an opinion he was unable to commit and perform any job for now due to his prostate cancer.  As such, resolution of these service connection claims may affect whether he satisfies the criteria for assignment of a TDIU.  Thus the claims are inextricably intertwined and the Board must defer adjudication of the TDIU claim until these service connection claims have been resolved and therefore the TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims of service connection for prostate cancer, psychiatric disability and hypertension.

2.  Notify the Veteran that he may submit lay and/or medical evidence showing the impact of his service-connected disabilities on his ability to work as well as any in-service and post service prostate cancer, psychiatric disability and hypertension symptoms.  He should be provided an appropriate amount of time to submit this evidence.

3.  After physically or electronically associating any pertinent, outstanding records, afford the Veteran a VA examination to determine whether he has a prostate cancer, a psychiatric disability and/or hypertension that is related to or had its onset in service.  As to prostate cancer and hypertension, and for any psychosis diagnosed, please also state whether it is at least as likely as not that it developed within one year of the Veteran's discharge.

All psychiatric disabilities should be diagnosed and the examiner must rule in or exclude diagnoses of prostate cancer and hypertension.  All findings and conclusions should be set forth in a legible report.

4.  Then adjudicate the Veteran's claims of entitlement to service connection for prostate cancer, psychiatric disability and hypertension.  If these claims have already been adjudicated, then a copy of the decision should be associated with the record.

5.  After completing any additional development deemed necessary, readjudicate the TDIU claim in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in January 2014, and provides an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


